Case 2:18-cv-02706-TLP-dkv Document 140 Filed 09/13/19 Page 1 of 22                          PageID 1827



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TENNESSEE
                                      WESTERN DIVISION


      SHELBY COUNTY ADVOCATES FOR                    )
      VALID ELECTIONS, MICHAEL                       )
      KERNELL, JOE TOWNS, JR., ANN                   )
      SCOTT, and BRITNEY THORNTON,                   )
                                                     )
             Plaintiffs,                             )          No. 2:18-cv-02706-TLP-dkv
                                                     )
      v.                                             )          JURY DEMAND
                                                     )
      TRE HARGETT, in his official capacity as       )
      TENNESSEE SECRETARY OF STATE, et               )
      al.,                                           )
                                                     )
             Defendants.                             )


           ORDER GRANTING MOTIONS TO DISMISS WITHOUT PREJUDICE


           Plaintiffs seek an order requiring Defendants to implement procedures Plaintiffs

 believe will make elections more secure and trustworthy. (ECF No. 104.) Now Defendants

 move to dismiss the complaint. (ECF Nos. 115 & 116.) The Court held a hearing on the

 Motions and heard arguments from the parties. (See Minute Entry, ECF No. 137.) The

 Motions are now ripe. For the reasons below, the Motions to Dismiss are GRANTED.

                                         BACKGROUND

 I.        Prior Proceedings

           Plaintiffs sued here on Friday, October 12, 2018, five days before early voting began

 in Shelby County, Tennessee for the November 2018 elections. (ECF No. 1.) The Complaint

 brings “a civil rights action for declaratory and injunctive relief” against the State of

 Tennessee, Shelby County, and various individuals responsible for conducting elections.
Case 2:18-cv-02706-TLP-dkv Document 140 Filed 09/13/19 Page 2 of 22                     PageID 1828



 (ECF No. 104.) Shortly after suing, Plaintiffs moved for a temporary restraining order

 (“TRO”) and mandamus order requesting an order requiring the election officials take various

 affirmative measures related to the voting system before early voting began. (ECF No. 23.)

 The Court held a hearing on that request and heard from representatives for all parties. The

 Court determined that Plaintiffs failed to meet their burden of proof and issued both an oral

 order denying the request for a TRO and entered a written oral elaborating on its reasons for

 denying the Motion. (ECF No. 43.)

        The case then continued. Plaintiffs filed two amended complaints. (ECF Nos. 63 &

 104.) The Second Amended Complaint is now the operative filing. The Court will refer to

 the Second Amended Complaint simply as the Complaint.

 II.    General Allegations

        The Complaint names various state and county officials charged with implementing

 election processes, as well as the Tennessee Election Commission (“Tennessee”) and the

 Shelby County Election Commission (“Shelby County”). 1 (See ECF No. 104.) Plaintiffs

 allege that both the State and County Defendants have created and maintained a non-

 functioning voting system that deprives Individual Plaintiffs and members of Shelby

 Advocates for Valid Elections (“SAVE”) the fundamental right to vote and the equal

 protection of that right. (ECF No. 104 at PageID 1197.) Plaintiffs allege many deficiencies

 within the Shelby County election process that interfere with their right to vote. But their




 1
  The Court refers to Defendants at times as the State Defendants and the County Defendants.
 The State Defendants include Tre Hargett, Mark Goins, Kent D. Younce, Judy Blackburn,
 Greg Duckett, Donna Barrett, James H. Wallace, Jr., Tom Wheeler, Mike McDonald, and the
 Tennessee Election Commission. And the County Defendants include Linda Phillips, Robert
 Meyers, Norma Lester, Dee Nollner, Steve Stamson, Anthony Tate, and the Shelby County
 Election Commission.
                                                 2
Case 2:18-cv-02706-TLP-dkv Document 140 Filed 09/13/19 Page 3 of 22                         PageID 1829



 main issue is that Shelby County’s use of AccuVote-TSx R7 direct-recording electronic

 voting machines (“AccuVote DRE”) and Diebold GEMS version 1.18.24.101 voting software

 allegedly does not meet Tennessee statutory requirements and thus creates an inherently

 insecure and inaccurate voting system. (See id. at PageID 1198.)

         In effect, Plaintiffs allege that Shelby County’s voting system is not secure because it

 does not create a voter verified paper audit trail (“VVPAT”). (ECF No. 104 at PageID 1198.)

 The AccuVote DRE does not record each voter’s selection on a paper ballot. Instead, each

 voter verifies their choices on the screen (much like using a banking ATM machine) before

 submitting their ballot electronically. And the machine stores their votes on removable

 memory cards and on the voting machine’s internal flash memory. (Id. at PageID 1223–25.)

         After the polls close on election day, poll workers insert the memory cards from each

 DRE machine into one machine to tabulate the votes from that precinct. (ECF No. 104 at

 PageID 1223.) Shelby County’s practice is to bring these memory cards to centralized Zone

 Turn-in Sites or directly to the election headquarters for tabulation. (Id. at PageID 1224 &

 1226.) Election workers then upload these results to the Diebold GEMS server where the

 software combines election-day data with mail-in absentee ballots to tabulate the election

 results. (Id. at PageID 1226.) Another concern Plaintiffs have about the AccuVote DRE is

 that it can connect to the internet and Shelby County election officials sometimes use this

 capability to transfer election results from satellite turn-in locations to the election

 headquarters. (Id. at PageID 1260–61.)

         Plaintiffs claim these alleged deficiencies in the voting process purportedly uniquely

 affect Shelby County voters because of the County’s size and racial makeup. (ECF No. 104 at

 PageID 1198–99.) Plaintiffs allege that out of the 95 counties in Tennessee, Shelby County



                                                   3
Case 2:18-cv-02706-TLP-dkv Document 140 Filed 09/13/19 Page 4 of 22                      PageID 1830



 has the largest African American population. (Id. at PageID 1255.) And no other county in

 Tennessee uses the same DRE voting machine that Shelby County uses. (Id. at PageID 1256.)

 That said, Plaintiffs acknowledge that only 14 of the 95 counties in Tennessee use a VVPAT

 capable voting system. (Id. at PageID 1258.) Chattanooga is the only major city in Tennessee

 that is in a county that uses a VVPAT system. (Id. at PageID 1258–59.)

        But counties using VVPAT voting systems must perform audits of the ballots cast in

 presidential and gubernatorial elections. (Id. at PageID 1260); see also Tenn. Code Ann. § 2-

 20-103. Plaintiffs argue that Shelby County’s voting system is not subject to a meaningful

 recount or audit because the only record of the votes kept is on the AccuVote DRE’s internal

 memory cards. These cards, they assert, can be hacked or manipulated. (Id. at PageID 1231.)

 Plaintiffs point to systems elsewhere that include a VVPAT so the election officials verify the

 results. These supposed weaknesses undergird Plaintiffs’ theory that Shelby County’s

 election procedures were “designed and implemented with the intent of disenfranchising

 Shelby County voters, the majority of whom are African American, including Plaintiffs Joe

 Town, Jr. and Britney Thornton.” (Id. at PageID 1232.)

        Adding to their claims, Plaintiffs allege that Defendants do not properly train many of

 the election officials and poll workers to use the voting machines and software. This, they

 claim, raises the likelihood of misconduct. (ECF No. 104 at PageID 1227.) The lack of

 training and oversight has reportedly led to the cavalier handling of memory cards from the

 AccuVote DRE machines. (Id. at PageID 1238 & 1240.) And the GEMS software has at

 times exhibited defective connections with the DRE memory cards. (Id. at PageID 1245.)

 Still another problem with the equipment is that sometimes a voter’s selection of one

 candidate registers on the screen as a vote for that candidate’s opponent. (Id. at PageID 1247–



                                                4
Case 2:18-cv-02706-TLP-dkv Document 140 Filed 09/13/19 Page 5 of 22                      PageID 1831



 48.) Plaintiffs thus allege that Shelby County’s antiquated voting equipment paired with the

 ill-prepared election workers leaves Shelby County’s election system vulnerable to

 undetectable hacking and malicious manipulation. (Id. at PageID 1228.)

        All in all, Plaintiff’s claim that Shelby County’s current voting system creates a

 fundamentally unfair voting system in violation of the Due Process Clause of the Fourteenth

 Amendment, and that it has impaired Shelby County voters’ ability to participate in state

 elections on an equal basis with other qualified voters in Tennessee. (ECF No. 104 at PageID

 1264–65.) This has caused vote dilution which violates the Equal Protection Clause of the

 Fourteenth Amendment. (Id.)

 III.   Specific Allegations

        A.      Due process claim

        Plaintiffs’ due process claim hinges on their argument that the right to participate in a

 “trustworthy and verifiable election process that safely, accurately, and reliably records and

 counts all votes cast” is part in parcel with the fundamental right to vote. (ECF No. 104 at

 PageID 1275.) The voting systems used by Shelby County allegedly suffers from non-

 uniform standards and improperly trained personnel causing an unfair system and the denial

 of the right to vote. (Id.) Plaintiffs argue that such an unsecure voting system creates an

 unreasonable risk of votes being miscounted or that registered voters will be erroneously

 denied the right to vote. (Id. at PageID 1277.) Besides these risks, and to shoehorn its claim

 into a category recognized by Courts as a valid one, SAVE asserts that it must divert its

 resources, time, and personnel from other projects to monitor Shelby County’s continued use

 of the AccuVote DRE voting machines. (Id.) Above all, SAVE argues it must keep taking

 legal action until the County uses hand-marked paper ballots. (Id.)



                                                 5
Case 2:18-cv-02706-TLP-dkv Document 140 Filed 09/13/19 Page 6 of 22                       PageID 1832



           Plaintiff Kernell also claims that when he ran for State Representative for District 93

 in Shelby County in August 2012, election workers distributed around 720 incorrect ballots to

 voters. (ECF No. 104 at PageID 1268.) Poll workers gave ballots to some voters residing

 outside District 93 which allowed them to vote for or against Kernell. (Id.) He claims that he

 had to waste time and money campaigning for a race when Defendants did not adhere to

 district lines. (Id. at PageID 1268–69.) Kernell argues that he will have to expend additional

 sums of money and spend extra time reaching voters outside his district if he runs for office

 again. (Id. at PageID 1270.) And Plaintiff Kernell predicts that such issues with Shelby

 County’s voting system will lead potential candidates to decline running for office. (Id.)

 Plaintiffs Towns, Jr. and Thornton also believe that they will have to spend additional sums of

 money and time to reach voters outside of their districts to prevent the same issues from

 arising that burdened Kernell’s candidacy seven years ago. (Id.)

           B.     Equal protection claim

 Plaintiffs also allege that the continued use of the DRE voting machines creates an unequal

 voting system within Tennessee in violation of the Equal Protection Clause of the Fourteenth

 Amendment. (ECF No. 104 at PageID 1281.) This voting system allegedly dilutes the voting

 power within Shelby County and violates the right to have one’s vote counted equally. (Id.)

 And Plaintiffs claim this treatment has a disproportionate impact on Tennessee’s African

 American population because Shelby County has the largest population of African American

 voters in the State. (Id. at PageID 1282.) As a result, the voting system implemented by

 Defendants brings about different treatment for Shelby County citizens because of where they

 reside.




                                                   6
Case 2:18-cv-02706-TLP-dkv Document 140 Filed 09/13/19 Page 7 of 22                         PageID 1833



 IV.     Requested Relief

         To remedy these issues, Plaintiffs seek an order declaring that Shelby County’s voting

 system violates Plaintiffs’ right to equal protection under the Fourteenth Amendment and their

 fundamental right to vote under the Due Process Clause of the Fourteenth Amendment. (ECF

 No. 104 at PageID 1287.) Plaintiffs demand that this Court order Defendants to replace the

 Shelby County voting systems with paper ballots and an optical scan system. (Id. at PageID

 1251.) They also request that the Court order an examination and an internal audit of current

 software, vote tabulator, and voting machines. (Id.) They also seek an order enjoining

 Defendants from holding future elections without adopting and enforcing rules and

 regulations that ensure the safety and accuracy of the voting process. (Id. at PageID 1288.)

 That said, both the State Defendants and the County Defendants moved to dismiss the

 complaint arguing, among other things, that Plaintiffs lack standing to bring this complaint.

 (ECF Nos. 115 & 116.) The County Defendants have joined in the State Defendants’ Motion

 and have also made arguments of their own. (See ECF NO. 116.) The Court addresses these

 Motions together where the arguments are the same.

                                       LEGAL STANDARD

         A defendant may move to dismiss a complaint under Federal Rule of Civil Procedure

 12(b)(6) for failure to state a claim. To analyze a motion to dismiss under this Rule, the Court

 begins with the pleading requirements in Rule 8 of the Federal Rules of Civil Procedure.

 Under Rule 8, a complaint must contain “a short and plain statement showing that the pleader

 is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In practice, Rule 8 requires that a “complaint

 must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is




                                                   7
Case 2:18-cv-02706-TLP-dkv Document 140 Filed 09/13/19 Page 8 of 22                         PageID 1834



 plausible on its face.’” Ashcroft v. Iqbal, 566 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 570 (2007)); see Engler v. Arnold, 862 F.3d 571, 575 (6th Cir. 2017).

         Though a court will grant a motion to dismiss if a plaintiff has no plausible claim for

 relief, a court must “construe the complaint in the light most favorable to the plaintiff, accept

 its allegations as true, and draw all reasonable inferences in favor of the plaintiff.” DirecTV v.

 Treesh, 487 F.3d 471, 476 (6th Cir. 2007). “A complaint should only be dismissed if it is

 clear to the court that ‘no relief could be granted under any set of facts that could be proved

 consistent with the allegations.’” Herhold v. Green Tree Serv., LLC, 608 F. App’x 328, 331

 (6th Cir. 2015) (quoting Trzebuckowski v. City of Cleveland, 319 F.3d 853, 855 (6th Cir.

 2003)). “Dismissal of the action is proper if there is an absence of law to support the type of

 claim made, if the facts alleged are insufficient to state a valid claim, or if, on the face of the

 complaint, there is an insurmountable bar to relief.” Doe v. Ohio, No. 2:91-CV-464, 2012

 WL 12985973, at *5 (S.D. Ohio Feb. 16, 2012) (citations omitted).

         Additionally, a party may move to dismiss the claims for lack of subject-matter

 jurisdiction under Federal Rule of Civil Procedure 12(b)(1). A motion made under this Rule

 involves a different analysis. This is so because a Rule 12(b)(1) motion challenges a federal

 courts authority to decide a case, while a Rule 12(b)(6) motion tests whether the plaintiff has

 pleaded a cognizable claim. Primax Recovers, Inc. v. Gunter, 433 F.3d 515, 517 (6th Cir.

 2006) (quoting 5B CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND

 PROCEDURE § 1350 (3d ed. 2004)). One instance in which subject-matter jurisdiction is absent

 is when a plaintiff cannot meet the standing requirements of Article III of the United States

 Constitution. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016). The case or controversy

 mandate of Article III endows the standing doctrine. See U.S. Const. art. III, § 2.



                                                   8
Case 2:18-cv-02706-TLP-dkv Document 140 Filed 09/13/19 Page 9 of 22                        PageID 1835



        The standing doctrine includes three elements and the plaintiff bears the burden of

 establishing each element. Spokeo, 136 S. Ct. at 1547. The plaintiff must show: (1) that she

 suffered an injury in fact; (2) that the injury is fairly traceable to the conduct of the defendant;

 and (3) that the injury is likely to be redressed by a favorable decision by the court. Id. (citing

 Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)). Put another way, an injury in

 fact is one that is both “concrete and particularized.” Spokeo, 136 S. Ct. at 1548-49. A

 concrete injury must truly exist. (Id.) And a particularized injury “must affect the plaintiff in

 a personal way.” (Id.) “Where, as here, a case is at the pleading stage, the plaintiff must

 ‘clearly . . . allege facts demonstrating” each element.’” Id. (quoting Warth v. Seldin, 422

 U.S. 490, 518 (1975)). Each claim is subject to dismissal if a plaintiff lacks standing to assert

 it.

                                            ANALYSIS

        Defendants’ main argument for dismissal is that Plaintiffs lack standing to sue here.

 (ECF No. 115-1 at PageID 1551.) To that end, Defendants argue that Plaintiffs have failed to

 plead an injury in fact. (Id. at PageID 1553.)

        “Article III standing is ‘the threshold question in every federal case[.]” Davis v.

 Detroit Public Sch. Cmty. Dist., 899 F.3d 437, 443 (6th Cir. 2018) (quoting Warth v. Seldin,

 422 U.S. 490, 498 (1975)) (alteration in original).

        Because Plaintiffs ground their claims for injunctive relief on the same arguments they

 have for declaratory relief––that the current voting system is unlawfully deficient––the Court

 may dismiss claims of any Plaintiff who lacks standing for declaratory relief here. See Am.

 Civil Liberties Union v. Nat’l Sec. Agency, 493 F.3d 644, 652 (6th Cir. 2007). For a court to

 grant declaratory relief, the plaintiff must allege or “demonstrate actual present harm or a



                                                  9
Case 2:18-cv-02706-TLP-dkv Document 140 Filed 09/13/19 Page 10 of 22                         PageID 1836



  significant possibility of future harm.” Fieger v. Ferry, 471 F.3d 637, 643 (6th Cir. 2006). In

  Clapper v. Amnesty Int’l USA, the Supreme Court noted its longstanding requirement “that

  threatened injury must be clearly impending to constitute injury in fact, and that allegations of

  possible future injury are not sufficient.” 13 S. Ct. 1138, 1147.

         Taking each Plaintiff one at a time, the Court will determine whether they have

  standing to bring the claim for declaratory relief.

  I.     Plaintiff SAVE

         SAVE is a nonprofit corporation based in Memphis and whose membership includes

  individuals residing in Tennessee. (ECF No. 104 at PageID 1203.) SAVE’s purpose is to

  monitor public elections and report those findings to the public. (Id.) And SAVE advocates

  for more secure and reliable election processes by submitting their reports to governmental

  bodies. (Id.)

         An organization such as SAVE can establish standing two ways. First, the

  organization may assert standing “on its own behalf because it has suffered a palpable injury

  as a result of the defendants’ actions” through so-called organizational standing. MX Group,

  Inc. v. City of Covington, 293 F.3d 326, 332–33 (6th Cir. 2002) (citing Warth, 422 U.S. at

  511). Second, an organization may claim standing as a representative of its members who

  would have standing to sue individually through associational standing. Id.

         A.       Organizational Standing

         To establish organizational standing, a plaintiff organization must establish the three

  traditional elements of standing. See Fair Elections Ohio v. Husted, 770 F.3d 456, 459 (6th

  Cir. 2014). That is, the organization must establish that it suffered an injury in fact, that the

  injury is fairly traceable to the conduct of the defendant and that the injury can be remedied by



                                                  10
Case 2:18-cv-02706-TLP-dkv Document 140 Filed 09/13/19 Page 11 of 22                         PageID 1837



  a favorable decision. Id. But plaintiffs seeking injunctive or declaratory relief face a higher

  burden. Id. at 460 (“[Plaintiffs who have standing to bring a damages claim do not

  necessarily have standing to bring a claim for” injunctive or declaratory relief.) On top of the

  Lujan elements, “plaintiffs seeking injunctive or declaratory relief must show ‘actual present

  harm or a significant possibility of future harm.’” Vaduva v. City of Xenia, 2019 WL

  3714790, at *6 (6th Cir. Aug. 7, 2019) (quoting Grendell v. Ohio Supreme Ct., 252 F.3d 828,

  833 (6th Cir. 2001)).

         SAVE argues that it has organizational standing because its mission has been

  frustrated by the lack of secure voting systems and it will continue to be, “harmed by the

  diversion of resources from its purposes of research and education in order to bring, fund, and

  participate in this litigation.” (ECF No. 104 at PageID 1265.) Defendants argue that

  Plaintiff’s diversion of resources theory of harm is not enough to establish an injury in fact

  here. (ECF No. 115-1 at PageID 1553.) Going on, Defendants point out that an organization

  lacks standing if it “‘manufacture(s) the injury by incurring litigation costs or simply

  choos[es] to spend money fixing a problem that would otherwise not affect the organization at

  all. It must instead show that it would have suffered some other injury if it had not diverted

  resources to counteracting the problem.’” Citing Valle del Sol, Inc. v. Whiting, 703 F.3d

  1006, 1018 (9th Cir. 2013.) So the diversion of resources theory is at issue.

         Addressing this theory in Sierra Club v. Morton, the Supreme Court noted that an

  organization's abstract interest in a problem cannot establish standing, “no matter how

  longstanding the interest and no matter how qualified the organization is in evaluating the

  problem.” 405 U.S. 727, 739, 92 S. Ct. 1361 (1972). Looking at standing, “an organization's

  abstract concern with a subject that could be affected by an adjudication does not substitute



                                                 11
Case 2:18-cv-02706-TLP-dkv Document 140 Filed 09/13/19 Page 12 of 22                        PageID 1838



  for the concrete injury required by Art. III.” Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26,

  40, 96 S. Ct. 1917 (1976). By extension, if an organization “seek(s) to do no more than

  vindicate their own value preferences through the judicial process” that organization generally

  cannot establish standing. Sierra Club, 405 U.S. at 740, 92 S. Ct. 1361; see also Havens

  Realty Corp. v. Coleman, 455 U.S. 363, 379, 102 S. Ct. 1114(1982).

         The Sixth Circuit has addressed the diversion of resources theory of injury in fact

  several times. In Fair Elections Ohio v. Husted, the court held that an organization

  conducting voter outreach programs lacked standing to sue to overturn an Ohio incarceration

  practice that prevented individuals jailed at certain times from voting, because the

  organization had only “abstract social interest in maximizing voter turnout” instead of a

  concrete stake in voter registration. 770 F.3d at 461. The Sixth Circuit found that the

  organization had not suffered an injury in fact just because it expended resources advising

  others how to comply with a law or attempting to change the law. Id. at 460. The court

  summed up its opinion by stating “the law purportedly injures [the organization] by

  hampering [its] abstract social interest in maximizing voter turnout. Harm to abstract social

  interests cannot confer Article III standing.” Id. at 460.

         On the other hand, in Northeast Ohio Coalition for the Homeless v. Husted, the Sixth

  Circuit held that the plaintiff organization established standing. 837 F.3d 612, 624 (6th Cir.

  2016). The plaintiff had standing there because it had immediate plans to revise its voter

  education program to change from assisting the homeless with mail-in voting to focus on

  helping the homeless participate in early, in-person voting in response to changed election

  laws. Id. The court found that this change in the organization’s conduct was a complete

  “overhaul” of the organization’s strategy—more than just effort and expense associated with



                                                  12
Case 2:18-cv-02706-TLP-dkv Document 140 Filed 09/13/19 Page 13 of 22                       PageID 1839



  advising voters how to follow the law as in Fair Elections Ohio v. Husted. Id. The Sixth

  Circuit held that the organization’s “allegations indicate that the burden would cause them to

  change significantly their expenditures and operation and a favorable decision would redress

  that injury . . . .” Id.

          SAVE relies on Galaria v. Nationwide Mutual Insurance Company, 663 F. App’x 384

  (6th Cir. 2016), to support its argument that costs incurred to mitigate the perceived threats

  posed by the AccuVote DREs satisfies the standing requirements. (See ECF No. 128 at

  PageID 1647–48.) In that case, the plaintiffs brought a class action against the defendant after

  computer hackers breached the defendant’s network and stole the plaintiffs’ personal

  information. Galaria, 663 F. App’x at 385. The Sixth Circuit held that the plaintiffs

  established a cognizable Article III injury because they had alleged a substantial risk of harm

  and had shown that they reasonably incurred mitigation costs. Id. at 388. In fact, the

  plaintiffs alleged that an unknown party had stolen their private information and that they had

  a continuing, increasing risk of fraud and identity theft. Id.

          Here, SAVE has established no significant risk of harm like the plaintiffs in Galaria.

  SAVE, and the other Plaintiffs, allege that the AccuVote DRE machines are subject to

  hacking or manipulation, but they have no citations in the record showing that anyone has

  hacked or manipulated Shelby County’s voting machines 2. This is different than Galaria

  where the plaintiffs established that someone had stolen their information and that the risk of

  future harm had substantially increased, causing them to incur mitigation expenses. Plaintiffs’

  allegations here are based only on speculation, conjecture and their seemingly sincere desire




  2
   To be sure, in this digital age, hacking is a possibility. But courts require more than a
  possibility to maintain an action for injunctive relief.
                                                  13
Case 2:18-cv-02706-TLP-dkv Document 140 Filed 09/13/19 Page 14 of 22                        PageID 1840



  for their “own value preferences” in having voting machines with a paper trail. As a result,

  Plaintiffs fail to establish substantial risk of harm.

          This also differs from the increased risk of harm in Stewart v. Blackwell, 444 F.3d 843,

  849 (6th Cir. 2006), vacated as moot, 473 F.3d 692 (6th Cir. 2007), where statistical evidence

  showed that the error rate was 50 percent higher in voting machines using punch cards versus

  other voting technologies. In that case, the Sixth Circuit held that the plaintiffs had

  established, beyond speculation, the increased probability that the punch-card system was

  more likely to count votes improperly. Id. at 855. In contrast, as noted above, SAVE’s

  alleged risk of harm is based on fear and speculation that AccuVote DRE is likely to count

  votes improperly in upcoming elections. Although Plaintiffs raise several possible flaws with

  AccuVote DRE, they have provided no evidence that there is a realistic possibility that

  upcoming elections will be compromised. And merely alleging that issues arising during the

  2012 election will recur with no real proof of that likelihood is the sort of hypothetical harm

  on which this Court cannot grant relief. Plaintiffs allege no facts showing that AccuVote

  DRE systems miscount votes or are more likely to miscount votes when compared to other

  voting systems. SAVE therefore has not established a substantial risk of harm to its members.

          And SAVE has not established that its diversion of resources to fund this litigation

  establishes a cognizable Article III injury. SAVE’s purpose is to monitor elections, report its

  findings, and advocate for more secure election processes. (ECF No. 104 at PageID 1203.)

  “Harm to abstract social interests cannot confer Article III standing.” Fair Elections Ohio,

  770 F.3d at 460. That SAVE is having to spend more to advocate their position does not

  satisfy the injury in fact standard. SAVE’s “diversion of resources” is unlike those in

  Northeast Ohio Coalition for the Homeless v. Husted. The plaintiff in that case had to change



                                                    14
Case 2:18-cv-02706-TLP-dkv Document 140 Filed 09/13/19 Page 15 of 22                        PageID 1841



  their organizational tactics to keep helping the homeless community vote. By contrast SAVE

  has decided to institute this lawsuit to advocate proactively for a change in Shelby County’s

  voting process to what it perceives to be safer elections.

         It is true that funding this lawsuit may divert funds from SAVE’s other goals. But that

  is a cost that SAVE has chosen to incur to further its abstract social interest of having more

  secure elections. SAVE has therefore not established that it suffered an injury in fact and

  lacks organizational standing to sue here. The Court will now determine whether SAVE has

  associational standing.

         B.      Associational Standing

         SAVE’s remaining option to establish standing is to sue as a representative of its

  members who would have standing to sue individually through associational standing. MX

  Group, Inc., 293 F.3d at 332–33. “An association has standing to bring suit on behalf of its

  members when [1] its members would otherwise have standing to sue in their own right, [2]

  the interests at stake are germane to the organization’s purpose, and [3] neither the claim

  requested nor the relief requested requires the participation of individual members in the

  lawsuit.” Waskul v. Washtenaw Cty. Cmty. Mental Health, 900 F.3d 250, 254–55 (6th Cir.

  2018) (quoting Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S. 167, 181

  (2000)).

         Defendants argue that SAVE cannot meet the third element for associational standing–

  –that the participation of the individual members in the lawsuit is not required. (ECF No.

  115-1 at PageID 1556.) Defendants argue that the individual members’ participation is

  required because SAVE does not have the right to vote and it must therefore establish that one

  of its members is a registered voter and has suffered an injury in fact as a result of the current



                                                  15
Case 2:18-cv-02706-TLP-dkv Document 140 Filed 09/13/19 Page 16 of 22                          PageID 1842



  voting system used in Shelby County. (Id.) To be sure, SAVE must show that one of its

  members has the right to vote and would be harmed by using the current voting system, this

  does not necessarily require a member’s participation. Defendant’s argument does not hold

  water because “[t]he individual participation of an organization’s members is ‘not normally

  necessary when an association seeks prospective or injunctive relief for its members.’”

  Sandusky Cty. Democratic Party v. Blackwell, 387 F.3d 565, 574 (6th Cir. 2004) (quoting

  United Food & Commercial Workers Union Local 751 v. Brown Group, Inc., 517 U.S. 544,

  546 (1996)).

          That said, SAVE still must establish that “at least one of [its] members would have

  standing to sue on his own.” Waskul, 900 F.3d at 255 (citation omitted) (alteration in

  original). This means that the organization “must show that one of its named members ‘(1)

  suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the

  defendant, and (3) that is likely to be redressed by a favorable judicial decision.’” Id. (quoting

  Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016)). This requires a specific allegation of

  the name of the member harmed unless all members of the organization have been harmed by

  the defendant’s conduct. Tennessee Republican Party v. Sec. and Exch. Comm’n, 863 F.3d

  507, 520 (6th Cir. 2017) (quoting Summers v. Earth Island Inst., 555 U.S. 488, 498 (2009)).

  The Court focuses on whether any of SAVE’s members have suffered an injury in fact.

          An injury in fact is a “concrete and particularized” and “actual or imminent, not

  conjectural or hypothetical” harm caused by the invasion of a legally protected interest.

  Tennessee Republican Party, 863 F.3d at 517 (quoting Spokeo, Inc., 136 S. Ct. at 1548). A

  harm is a particularized one if it affects a plaintiff in a “personal and individual way . . . .”




                                                   16
Case 2:18-cv-02706-TLP-dkv Document 140 Filed 09/13/19 Page 17 of 22                       PageID 1843



  Davis, 899 F.3d at 444. And it is concrete if it “actually exist[s].” Duncan v. Muzyn, 885

  F.3d 422, 427 (6th Cir. 2018) (quoting Spokeo, Inc., 136 S. Ct. at 1548).

         i.      SAVE alleges that at least one of its members has suffered an Article III
                 injury.

         The Complaint identifies only Carol Chumney, Michael Kernell, and Dr. Joseph

  Weinberg as members of SAVE. (ECF No. 104 at PageID 1203.) Of that group, Michael

  Kernell is the lone member to allege that he suffered a constitutional injury. (Id. at PageID

  1205.) Kernell alleges harm when he ran in the 2012 August county and state primaries.

  During that 2012 primary election, Shelby County election officials allegedly issued the

  wrong ballot to thousands of voters which caused about 720 voters to cast ballots in the wrong

  precinct. (Id. at PageID 1205–06.)

         Kernell also alleges that, in August 2018, he ran as a candidate for the Shelby County

  School Board of Commissioners and that “before certification, he repeatedly called the

  Defendant Shelby County Election Commission to obtain certified copies of the poll tapes for

  his district as allowed by state law, and was never timely afforded an opportunity to do so.”

  (Id. at PageID 1206.) And Kernell states that he observed Shelby County election workers in

  November 2018 failing to adhere to state election rules regulating uploading votes after polls

  are closed on election day. (Id.) Kernell claims that these “improprieties” provide “a

  reasonable basis that, absent injunctive relief, he will be disenfranchised or severely burdened

  in exercising his fundamental right to vote in future elections . . . .” (Id. at PageID 1206–07.)

         SAVE also claims that all its members are “threatened with imminent injury-in-fact . .

  . .” (ECF No. 104 at PageID 1204.) SAVE alleges that Defendants’ actions “have infringed

  on their fundamental right to vote and to equal protection” due to the unsecure voting system




                                                  17
Case 2:18-cv-02706-TLP-dkv Document 140 Filed 09/13/19 Page 18 of 22                      PageID 1844



  used by Shelby County. (Id. at PageID 1204, 1266.) Thus SAVE argues that at least one of

  its members has suffered an Article III injury.

         ii.     SAVE’s allegations are only generalized grievances.

         SAVE’s allegations amount to a general dissatisfaction with the voting system and

  processes used in Shelby County. SAVE wants a more secure voting system with a paper trail

  and it is suing to get it. While SAVE’s aspiration makes sense, its absence—that is, the

  current voting system—has not caused “concrete and particularized harm.” Wanting a better,

  more secure voting system, will likely always be SAVE’s desire. That is, until someone

  devises the illusive perfect voting system. SAVE is out to vindicate its own value preferences

  and it boils down to general dissatisfaction.

         “[A] plaintiff raising only a generally available grievance about government—

  claiming only harm to his and every citizen’s interest in proper application of the Constitution

  and laws, and seeking relief that no more directly and tangibly benefits him than it does the

  public at large—does not state an Article III case or controversy.” Davis, 899 F.3d at 444

  (quoting Lujan, 504 U.S. at 573–74.) So-called general grievances do not meet the Article III

  standing requirements because such “harms” fail to affect the plaintiff in a “personal and

  individual way.” Id. (quoting Spokeo, Inc., 136 S. Ct. at 1548.)

         Alleging that the AccuVote DRE used by all voters in Shelby County violates legally

  protectable interests, SAVE has identified an issue that affects all voters in Shelby County

  equally. This type of generalized grievance is simply not enough to meet the Article III

  standing requirements. See, e.g., Davis, 899 F.3d at 444 (holding that Plaintiffs did not state

  any more than a generalized grievance where they could not prove they were affected in a

  “personal and individual way” and where the challenged ballot question “affect[ed] all Detroit



                                                    18
Case 2:18-cv-02706-TLP-dkv Document 140 Filed 09/13/19 Page 19 of 22                        PageID 1845



  voters equally”); Lujan, 504 U.S. at 555 (“[A] plaintiff raising only a generally available

  grievance about government—claiming only harm to his and every citizen’s interest in proper

  application of the Constitution and laws, and seeking relief that no more directly and tangibly

  benefits him than it does the public at large—does not state an Article III case or

  controversy”). SAVE, then, has failed to provide the Court with any evidence that any of its

  members would suffer from a special harm that makes the injury particularized to SAVE

  members. And suing the Shelby County Election Commission to force it to abide by the rules

  and regulations that govern the election process in Tennessee and Shelby County suffers from

  the same defect.

         The closest SAVE comes to a specific allegation of harm against one its members is

  the allegation that Defendants gave voters the wrong ballot when Michael Kernell was

  running for office in 2012. But this too fails to meet the Article III injury standard. “Past

  injury is also inadequate to constitute an injury in fact when the plaintiff seeks injunctive

  relief but [does not] suffer ‘any continuing present adverse effects.’” Crawford v. United

  States Dep’t. of Treasury, 868 F.3d 438, 455 (6th Cir. 2017) (quoting City of Los Angeles v.

  Lyons, 461 U.S. 95, 102 (1983)). So while Kernell may have been harmed in 2012 when the

  election officials distributed the wrong ballots to voters, there is no proof that this will happen

  again. SAVE and Kernel only hypothesize that it will. Because SAVE seeks declaratory and

  injunctive relief, it would have to show that there is a realistic likelihood of the conduct

  reoccurring. See Lyons, 461 U.S. at 105–06 (holding that the plaintiff failed to allege that a

  realistic possibility existed that he would face an illegal chokehold again in the future).

  Kernell thus does not allege a cognizable injury because he has not shown that there is a real

  and immediate threat that Defendants will distribute wrong ballots in the future.



                                                  19
Case 2:18-cv-02706-TLP-dkv Document 140 Filed 09/13/19 Page 20 of 22                           PageID 1846



          And so SAVE has failed to allege that at least one of its members has suffered an

  injury in fact. SAVE thus lacks associational standing to bring a claim for declaratory relief

  here. In the end, SAVE’s claims for injunctive relief depend on its claims for declaratory

  relief. These claims are consequently dismissed because of SAVE’s lack of standing. See

  American Civil Liberties Union, 493 F.3d at 652 (“The injunction in this case is predicated on

  the declaratory judgment . . . so it follows that if the plaintiffs lack standing to litigate their

  declaratory judgment claim, they must also lack standing to pursue an injunction.”)

          The Court now determines whether any of the remaining named Plaintiffs have

  standing to pursue these claims.

  II.     Joe Towns, Jr. and Britney Thornton

          Neither Joe Towns, Jr. nor Britney Thornton allege that they have suffered an injury or

  are subject to an imminent injury. Instead, both Plaintiffs allege that they have a “reasonable

  basis to believe that, absent injunctive relief, [they] will be disenfranchised or severely

  burdened in exercising [their] fundamental right to vote” because of the “overwhelming

  probability” that Defendants will miscount votes in the future. (ECF No. 104 at PageID

  1207–08.) Both Plaintiffs state their intention to run as candidates in future elections. (Id.)

  These beliefs stem from Defendants’ use of the allegedly antiquated AccuVote DRE voting

  machines and allegedly ill-trained poll workers.

          Despite Plaintiffs’ fears, these allegations fall far short of being concrete injuries. As

  noted above, a concrete injury is one that is real and actually exists. Spokeo, Inc., 136 S. Ct.

  at 1548. Future harm must be imminent, meaning “certainly impending,” rather than a simple

  “allegation[] of possible future injury.” Parsons v. U.S. Dep’t of Justice, 801 F.3d 701, 710

  (6th Cir. 2015). The harm alleged here by Towns and Thornton is merely hypothetical.



                                                    20
Case 2:18-cv-02706-TLP-dkv Document 140 Filed 09/13/19 Page 21 of 22                       PageID 1847



           Even construing the allegations in the light most favorable to them, Plaintiffs offer no

  proof showing that Shelby County’s voting system is any more likely to miscount votes than

  any other system used in Tennessee. At the same time, they have no proof that the AccuVote

  DRE voting machines are more likely to be hacked or manipulated than other Tennessee

  voting machines. In sum, these allegations fall far short of the evidence provided in Stewart

  where statistical evidence showed that voting systems using punch-card ballot had a 50

  percent higher likelihood of being miscounted than other voting technologies. See 444 F.3d at

  849. Such a conjectural and hypothetical injury cannot survive as the foundation for

  Plaintiffs’ claims. Tennessee Republican Party, 863 F.3d at 517 (citing Spokeo, Inc., 136 S.

  Ct. at 1548).

           And so Towns and Thornton have failed to allege a concrete injury necessary to

  support standing on their declaratory judgment claim. The Court finds that Towns and

  Thornton lack standing to bring these declaratory judgment claims and so the claims are

  dismissed. These Plaintiffs’ injunctive relief claims are also dismissed for the reasons stated

  above.

  III.     Ann Scott

           The Complaint fails to allege that Ann Scott suffered a particularized harm. Her

  claims arise solely out of her membership in SAVE. In fact, beyond the general allegation

  that the AccuVote DRE machines may miscount her vote in future elections, the Complaint

  wholly fails to make any specific claims of harm as to Scott. (See ECF No. 104 at PageID

  1207–08.) Scott’s claims therefore amount to only generalized grievances that affect her no

  more than any other registered voter in the community at large. Generalized grievances do




                                                  21
Case 2:18-cv-02706-TLP-dkv Document 140 Filed 09/13/19 Page 22 of 22                            PageID 1848



  not support Article III standing. See Davis, 899 F.3d at 444. Scott’s claims are therefore

  dismissed for lack of standing.

  IV.     Michael Kernell

          Michael Kernell’s allegations of harm were discussed before. See supra Section I.B.i.

  And as stated above, Kernell’s allegation that Defendants may distribute the wrong ballots in

  future elections fails to state a realistic likelihood that this harm is likely to repeat itself. See

  supra Section I.B.ii. This is necessary for cases seeking injunctive relief. See Lyons, 461

  U.S. at 105–06. And the remaining claims are no more than generalized grievances that do

  not state a particularized harm. So Kernell’s claims are also dismissed.

                                            CONCLUSION

          In the end, “[t]he law of Article III standing . . . serves to prevent the judicial process

  from being used to usurp the powers of the political branches . . . .” Spokeo, Inc., 136 S. Ct. at

  1547 (quoting Clapper v. Amnesty Int’l USA, 568 U.S. 393, 408 (2013)). Although initiatives

  designed to make election processes more secure are beneficial to the democratic process, this

  Court must limit its adjudicative power to “cases” and “controversies” as outlined in Article

  III. No Plaintiff here has standing to bring the claims alleged, and so the Court is without the

  authority to hear this case. 3 The Court, therefore, GRANTS the Motions to Dismiss without

  prejudice.

          SO ORDERED, this 13th day of September, 2019.

                                                    s/Thomas L. Parker
                                                   THOMAS L. PARKER
                                                   UNITED STATES DISTRICT JUDGE


  3
   Defendants made several other arguments attacking the Second Amended Complaint here
  beyond their contention that Plaintiffs lack standing. Yet given the Court’s holding that
  Plaintiffs lack standing to bring the claims alleged, it is unnecessary to address the other
  arguments raised by Defendants.
                                                    22
